Citation Nr: 0716307	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether or not the character of the appellant's 
discharge is a bar to Department of Veterans Affairs (VA) 
health care and related benefits authorized under Chapter 17, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to March 
1970, and was separated from service under conditions other 
than honorable.  He was listed as absent without leave (AWOL) 
from August 15, 1968 through January 3, 1969, and from May 5, 
1969 through January 7, 1970, representing two separate 
periods of AWOL totaling 140 and 217 lost days of service, 
respectively.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Honolulu, Hawaii, Regional Office (RO), which 
determined that the requisite new and material evidence had 
not been submitted to reopen and reverse a previous 
determination that the character of the appellant's discharge 
is a bar to VA benefits under 38 U.S.C.A. § 3101, and health 
care and related benefits authorized under Chapter 17, Title 
38, United States Code.

Two preliminary matters need to be addressed.  First, it was 
previously determined that the character of the appellant's 
discharge from service was a bar to VA benefits by 
administrative decisions issued in November 1973 and November 
1988.  Consequently, the RO has properly characterized the 
claim in terms of whether it can be reopened based upon the 
receipt of new and material evidence.  See D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000) (the new and material evidence 
analysis does apply to the reopening of claims that were 
originally disallowed because the claimant's veteran status 
was not established).

Second the RO addressed the claim to VA benefits under 
38 U.S.C.A. § 3101, and the claim to health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code.  In his November 2004 notice of disagreement and 
September 2005 substantive appeal, however, the appellant 
limited his appeal to VA health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
Consequently, the issue under appeal is properly 
characterized as set out above.  

In March 2007, the appellant appeared at the RO and testified 
at a Video Conference Board hearing before the undersigned 
sitting in Washington, D.C.  The transcript of that hearing 
has been associated with the claims file, and the case is 
ready for appellate review.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim, 
the underlying issue of whether or not the character of the 
appellant's discharge is a bar to VA health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development 
and de novo review.  


FINDINGS OF FACT

1.  An unappealed administrative decision of November 1988 
denied the appellant's claim for VA benefits, finding in 
pertinent part that his character of discharge was a bar to 
health care benefits authorized under Chapter 17, Title 38, 
United States Code.  The appellant filed a notice of 
disagreement with that decision, but did not file a timely 
substantive appeal in response to the July 1989 statement of 
the case.  

2.  The evidence associated with the claims file subsequent 
to the November 1988 administrative decision is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility that the appellant's character of discharge is 
not a bar to health care benefits authorized under Chapter 
17, Title 38, United States Code.  





CONCLUSION OF LAW

Evidence received since the November 1988 administrative 
decision is new and material, and the issue of whether or not 
the character of the appellant's discharge is a bar to VA 
health care and related benefits authorized under Chapter 17, 
Title 38, United States Code is reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

In the appellant's case, the RO notified him of the 
requirements for the reopening of a previously denied claim 
regarding the character of discharge, and obtained records to 
assist in the development of his claim as they were 
identified by the appellant.  In view of the fact that this 
decision is a grant of the benefits sought on appeal, namely 
the request to reopen a previously denied claim, further 
notification and development is not required.  When this 
matter is addressed by the RO on a de novo basis, additional 
requirements of notice and development will be required.  

Underlying Laws and Regulations

As an initial matter, the underlying issue in this case is 
one of status, i.e., whether the appellant is a "veteran" as 
that term is defined by law.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2005).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6) (2006).  A discharge 
or release from service under one of the conditions specified 
in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.12(b) 
(2006).

Health care benefits shall be provided by Chapter 17, Title 
38, United States Code, for those persons who received 
discharges under other than honorable conditions, except such 
benefits are not authorized for persons who received 
discharges under the various situations listed in 38 C.F.R. § 
3.12(c).  These include when a person is absent without leave 
for a continuous period of 180 days or more, without 
compelling circumstances being present.  This regulation, 38 
C.F.R. § 3.360 was effective April 11, 1978.

38 C.F.R. § 3.12 was amended by Public Law 95-126, enacted on 
October 8, 1977, so that VA benefits were not payable if a 
person received a discharge under other than honorable 
conditions issued as the result of being absent without leave 
for a continuous period of at least 180 days.  This bar to 
benefits does not apply if there are compelling circumstances 
to warrant the prolonged unauthorized absence.  38 C.F.R. § 
3.12(c)(6).

The compelling circumstances exception under 38 C.F.R. § 
3.12(c)(6) is available to the appellant because it applies 
to discharges based upon absences without leave for a 
continuous period of at least 180 days.  See Winter v. 
Principi, 4 Vet. App. 29 (1993). As noted above, the 
appellant's discharge from service was based upon him having 
been AWOL for 217 days (a period greater than 180 days) prior 
to his discharge.

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  The existence of a valid legal defense that 
would have precluded conviction for absence without leave is 
also a factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6)(i-iii).

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the issue of 
whether or not the character of the appellant's discharge is 
a bar to VA health care and related benefits authorized under 
Chapter 17, Title 38, United States Code.  After a review of 
the evidence of record, the Board finds that new and material 
evidence has been received to reopen this claim.  Therefore, 
that claim is reopened and the appellant is entitled to have 
that claim considered de novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104; 38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The RO issued an unappealed administrative decision of 
November 1988 that denied the appellant's claim for VA 
benefits, finding in pertinent part that his character of 
discharge was a bar to health care benefits authorized under 
Chapter 17, Title 38, United States Code.  The appellant 
filed a notice of disagreement with that decision in March 
1989, but did not file a timely substantive appeal in 
response to the July 1989 statement of the case.  

The November 1988 RO decision, the last time the appellant's 
request for a change in the character of his discharge for 
veteran's health care benefits purposes was disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

At the time of the November 1988 denial, the claims file 
included the appellant's service personnel records that 
showed that he had been AWOL for two separate periods during 
service, totaling 140 and 217 lost days of service, 
respectively.  The evidence also included service medical 
records and post-service medical records showing that the 
appellant had residuals of two combat shell fragment wounds 
during service in Vietnam, as well as flashbacks of his 
Vietnam combat experiences.  The evidence also included the 
appellant's explanations of his AWOL status being that he 
wanted to return home because of marital problems, and 
because of the birth of his second child.  The specified 
basis for the 1988 final disallowance of the appellant's 
claim of a change in the character of his discharge for 
veteran's health care benefits purposes was that the 
appellant had submitted insufficient evidence to establish 
that his two periods of AWOL should be mitigated due to 
compelling circumstances.  The RO more specifically stated 
that the appellant had not elaborated in sufficient detail 
the seriousness of his marital difficulties which lead to his 
first period of AWOL, nor had he provided evidence to 
establish why the birth of his second child was a justifiable 
reason for his second period of AWOL.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in November 1988 includes a July 
2004 statement from his spouse (who was also married to the 
appellant during his period of service) that described in 
greater detail the marital difficulties that she and the 
appellant experienced during his period of service.  New 
evidence received also included oral and written statements 
from the appellant and his spouse describing how the effects 
of post-traumatic stress disorder during service lead to his 
going AWOL, and further, why because of his low mental 
acuity, he should have never been accepted into service in 
the first place.  The appellant and his representative have 
argued that these circumstances should be considered as 
mitigating.  

Significantly, in denying the reopening of the appellant's 
claim in September 2004 and in the September 2005 statement 
of the case, the RO stated that the only way the claim could 
be reopened was if the appellant provided new and material 
evidence showing that he was insane at the time that he went 
AWOL.  The RO did not consider the issue of whether there 
were compelling circumstances that led to the appellant's 
AWOL status for greater than 180 days.  

Assuming its credibility, the evidence received since the 
November 1988 denial is neither cumulative nor redundant, and 
by itself, and particularly when viewed in connection with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of establishing that there were compelling 
circumstances that lead to the appellant's prolonged AWOL 
status such the character of his discharge should not be a 
bar to veteran's health care benefits.  Accordingly, 
reopening the appellant's claim is warranted.  


ORDER

New and material evidence has been received to reopen the 
issue of whether or not the character of the appellant's 
discharge is a bar to VA health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
To that extent, the claim is allowed.  





REMAND

Given that the appellant's claim has been reopened and the 
issue has thus been modified, additional due process 
requirements are applicable as they pertain to the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Further, having reopened the 
appellant's claim of whether or not the character of the 
appellant's discharge is a bar to VA health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code, it is incumbent upon the RO to readjudicate that claim 
on a de novo basis with consideration of all of the evidence, 
both new and old.  

The previous administrative decision focused upon whether 
there was evidence that the appellant was insane at the time 
that he went AWOL in excess of 180 days.  The appellant's 
request for VA health care benefits should have also 
considered on that basis and on the basis of whether there 
were compelling circumstances for the appellant's prolonged 
absence.  Thus, the appellant should be specifically informed 
that the bar to eligibility for VA benefits is inapplicable 
if there were compelling circumstances to warrant the 
prolonged unauthorized absence or if the former service 
member was insane at the time he began the absence. 38 
U.S.C.A. § 5303 (a), (b); 38 C.F.R. § 3.12(b), (c)(6).  
Compelling circumstances include family emergencies or 
obligations, or similar types of obligations or duties owed 
to third parties. 38 C.F.R. § 3.12 (c)(6)(ii).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with respect to the 
claim of whether the statutory bar to VA 
health care benefits under Chapter 17, 
Title 38, United States Code can be 
reversed.  At the very least, the 
appellant must be provided VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate his claim, including 
evidence that there were compelling 
circumstances for the appellant's 
prolonged absence during service.

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate on a 
de novo basis the issue whether or not 
the character of the appellant's 
discharge is a bar to VA health care and 
related benefits authorized under Chapter 
17, Title 38, United States Code.  In 
determining whether compelling 
circumstances warranted the prolonged 
unauthorized absence, the length and 
character of service exclusive of the 
period of the unauthorized absence must 
be considered.  This period should 
generally be of such quality and length 
that it can be characterized as honest, 
faithful and meritorious and of benefit 
to the nation.  Additionally, 
consideration may be given to reasons 
offered by the claimant including family 
emergencies or obligations.  These 
reasons should be evaluated in terms of 
the person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
as to how the situation appeared to the 
person himself or herself and not how the 
adjudicator might have reacted.  Hardship 
or suffering incurred during overseas 
service, or as a result of combat wounds 
or other service-incurred or aggravated 
disability, is to be carefully and 
sympathetically considered in evaluating 
the person's state of mind at the time 
the prolonged AWOL period began.  The 
existence of a valid legal defense that 
would have precluded conviction for 
absence without leave is also a factor to 
be used in determining whether there are 
compelling circumstances to warrant the 
prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6)(i-iii)

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


